PER CURIAM.
Having considered appellants’ response to the court’s order dated May 2, 2000, the court has determined that because the order merely grants a motion for summary judgment and does not actually enter a judgment, the order is not an appealable order. See Dixon v. Allstate Ins. Co., 609 So.2d 71 (Fla. 1st DCA 1992). Thus, the court does not have jurisdiction and the appeal is hereby dismissed without prejudice to appellant’s right to seek review after the entry of a final judgment.
DAVIS, BENTON, AND PADOVANO, JJ., CONCUR.